                                                                                            FILED
                                                                                   2020 Jan-16 PM 03:21
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

YONG CHA LEE,                              )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 7:19-cv-01306-CLM-SGC
                                           )
PATRICIA BRADLEY,                          )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION

       On November 20, 2019, the magistrate judge entered a report recommending

this petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241 be denied.

(Doc. 10). Although the petitioner was notified of her right to file objections within

fourteen (14) days, no objections have been received by the Court. The Court also

notes that petitioner was released from Bureau of Prisons custody on Friday, January

10, 2020.

      After careful consideration of the record in this case and the magistrate judge’s

report, the court ADOPTS the report of the magistrate judge and ACCEPTS her

recommendation. In accordance with the recommendation, the court finds the

petition for writ of habeas corpus is due to be DISMISSED WITHOUT

PREJUDICE.

      A separate order will be entered.
